Title: From George Washington to James McHenry, 13 July 1796
From: Washington, George
To: McHenry, James


        Private
       
        
          Dear Sir
          Mount Vernon 13th July 1796
        
        The purport of your private letter, of the 7th instant (that part of it I mean, which relates to the Frigate for the Regency of Algiers) has surprised me exceedingly.
        That no step yet, should have been taken to carry this measure into vigorous execution; and that it should be asked, near six weeks after it had been resolved to comply with the Deys request, and an actual stipulation of our Agent, or Agents there; by what Department it is to be carried into effect? is, on account of the delay which has been occasioned (if contrary to the Ideas which have been communicated to the Dey, & Colo. Humphreys) extremely unpleast.
        Disagreeable as this requisition was found in its reception, and more so in the compliance with it; yet, as there appeared no other alternative but to comply, or submit to the

depredations of the Barbary Corsairs on our Citizens, and Commerce, the former was preferred: & I had no doubt (after pressing as often, and as earnestly as I did before I left Philadelphia, that all matters requiring my opinions, or Acts, might be laid before me) that every thing relative to this Frigate was in a perfect train of Execution, agreeably to whatever assurances had been given, by Captain OBrian.
        If the Laws establishing the different Departments (I have them not by me) does not expressly, or by analogy, designate the one to which the care of such business is entrusted, I must, no doubt, assign it; but where these speak, it is best for me to be silent.
        If the building of this Vessel could have been suspended until the meeting of Congress, for the Agency of the Senate, the answer to the Dey might have been suspended also. But to avert, if possible, the disagreeable consequences of delay, a prompt decision was come to; and Captn OBrian hurried off with the result. This decision, and the letters which he carried, ought to be resorted to; and the measures accorded thereto, strictly. Whether it will be best to purchase a Ship ready built, if one fit for the purpose can be had (and such an one on the Stocks at Philadelphia was talked of); Whether to contract for the building & equipping of one (some of the materials being found) if entire confidence can be placed in the Undertaker; or whether to furnish the materials (in which case all that can be spared from our own Frigates ought, unquestionably, to be applied) and pay for the building; depends upon enquiries not within my power at this time, and place to make; & must, therefore, be a matter of investigation, & consultation among yourselves; especially with the Secretary of the Treasury, on the means.
        Before I conclude, let me, in a friendly way, impress the following maxims upon the Executive Officers. In all important matters, to deliberate maturely, but to execute promptly & vigorously. And not to put things off until the morrow which can be done, and require to be done, to day. Without an adherence to these rules, business never will be well done, or done in an easy manner; but will always be in arrear, with one thing treading upon the heels of another. With very great esteem and regard I am—Dear Sir Your Affecte friend &ca
        
          Go: Washington
        
       